            Case 5:21-cv-00369-XR Document 10 Filed 06/18/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

JANE DOE,                                      §
     Plaintiff,                                §
                                               §
vs.                                            §      CIVIL ACTION NO.: 5:21-CV-00369-XR
                                               §
                                               §
KERRVILLE INDEPENDENT                          §
SCHOOL DISTRICT,                               §
    Defendant.                                 §

                               JOINT FED. R. CIV. P. 26 REPORT

      1. Are there any outstanding jurisdictional issues? For removed cases based on diversity
         jurisdiction, do the parties agree that the amount in controversy exceeded $75,000 at the
         time of removal? If not, each party should state its position on the amount in controversy.

         There are no outstanding jurisdictional issues.

      2. Are there any unserved parties? If more than 90 days have passed since the filing of the
         Complaint or petition, should these unserved parties be dismissed?

         There are no unserved parties.

      3. What are the causes of action, defenses, and counterclaims in this case? What are the
         elements of the cause(s) of action, defenses, and counterclaims pled?

         Plaintiff’s Original Complaint alleges claims for violation of Title IX of the Education
         Amendments of 1972 for: (1) hostile environment based on teacher-on-student sexual
         harassment, (2) hostile environment based on student-on-student sexual harassment,
         and (3) retaliation. Plaintiff’s Original Complaint further makes claims for violations
         of 42 U.S.C. §1983 Deprivation of the Fourteenth Amendment Right to Equal
         Protection for sexual harassment and retaliation. Plaintiff claims damages for
         Defendant’s alleged sexual harassment and retaliatory conduct in violation of the
         above-referenced statutes. Those damages are set out in Plaintiff’s Original
         Complaint that include injunctive relief; past and future compensatory damages for
         physical harm, emotional distress, pain and suffering, lost earning capacity, and
         impairment; attorney’s fees under 42 U.S.C. § 1988; prejudgment and post-judgment
         interest and costs of court as allowed; and for any further relief to which she may be
         justly entitled.




                                                                                     Page 1 of 5
      Case 5:21-cv-00369-XR Document 10 Filed 06/18/21 Page 2 of 5




   Plaintiff asserts the right to raise additional claims that become apparent throughout
   the factual development of the case.

   Defendant alleges at no time did Defendant sexually harass or retaliate against
   Plaintiff. Defendant asserts all applicable statutes of limitations and pre-suit claim
   filing requirements. Defendant asserts that Plaintiff is not entitled to any of the relief
   demanded in her Complaint, and that Plaintiff is not entitled to damages, or costs in
   any amount.

   Defendant claims its entitlement to recover attorneys’ fees and costs of suit as a
   prevailing party pursuant to 42 U.S.C. §2000e-5(k), the Federal Rules of Civil
   Procedure and judicial interpretation. Defendant asserts the right to raise additional
   defenses that become apparent throughout the factual development of the case.

4. Are there any agreements or stipulations that can be made about any facts in this case or
   any element in the cause(s) of action?

   The parties will advise the Court of agreements or stipulations as discovery
   progresses.

5. State the parties’ views and proposals on all items identified in Fed. R. Civ. P. 26(f)(3).

   A. What changes should be made in the timing, form, or requirement for disclosures under
      Rule 26(a), including a statement of when initial disclosures were made or will be
      made;

       The Parties will exchange Initial Disclosures by August 2, 2021.


   B. The subjects on which discovery may be needed, when discovery should be completed,
      and whether discovery should be conducted in phases or be limited to or focused on
      particular issues;

       The parties will need discovery regarding Plaintiff’s Title IX and Section 1983
       claims as well as Defendant’s defenses. The parties anticipate that discovery will
       be complete by May 2, 2022.


   C Any issues about disclosure, discovery, or preservation of electronically stored
     information, including the form or forms in which it should be produced;

       The parties are not aware of any issues relating to disclosure or discovery of
       electronically stored information that need to be addressed by the Court at this
       time.

   D. Any issues about claims of privilege or of protection as trial-preparation materials,
      including – if the parties agree on a procedure to assert these claims after production –

                                                                                 Page 2 of 5
      Case 5:21-cv-00369-XR Document 10 Filed 06/18/21 Page 3 of 5




         whether to ask the court to include their agreement in an order under Federal Rule of
         Evidence 502;

         The parties are not aware of any issues relating to claims of privilege that need to
         be addressed by the Court at this time.

   E. What changes should be made in the limitations on discovery imposed under these rules
      or by local rule, and what other limitations should be imposed; and

         The parties do not believe that any changes should be made in the limitations on
         discovery imposed by the Federal Rules of Civil Procedure or by local rule, or that
         any other limitations should be imposed.

   F. Any other orders that the court should issue under Rule 26(c) or under Rule 16(b) and
      (c).

         The parties do not believe that any other orders should be issued under Rule 26(c)
         or under Rule 16(b) and (c) at this time.

6. What, if any, discovery has been completed? What discovery remains to be done? Have
   the parties considered conducting discovery in phases?

   The parties have not commenced discovery at this time. It is anticipated that
   discovery will include written discovery and depositions. The discovery is routine and
   consistent with the parties claims and defenses, so discovery does not have to be
   completed in phases.

7. What, if any, discovery disputes exist?

   There are no discovery disputes at this time.

8. Have the parties discussed the desirability of filing a proposed order pursuant to Federal
   Rule of Evidence 502?

   The parties do not feel that such an order is needed at this time.

9. Have the parties discussed mediation?

   The parties have discussed the possibility and timing of mediation.


            Respectfully Submitted,

   By:      /s/ L. Todd Kelly                                   Date: June 18, 2021
            L. Todd Kelly
            State Bar No. 2403509
            E-mail: tkellyefile@carlsonattorneys.com
                                                                               Page 3 of 5
  Case 5:21-cv-00369-XR Document 10 Filed 06/18/21 Page 4 of 5




      THE CARLSON LAW FIRM, P.C.
      11606 Interstate Highway 35
      Austin, Texas 78753
      Telephone: (512) 346-5688
      Facsimile: (512) 719-4362

By:   /s/ Amos L. Barton                      Date: June 18, 2021
      Amos L. Barton
      State Bar No. 24031847
      E-mail: abarton@carlsonattorneys.com
      THE CARLSON LAW FIRM, P.C.
      301 Junction Highway, Suite 100
      Kerrville, Texas 78028
      Telephone: (830) 257-7575
      Facsimile: (830) 257-7580

      Application for Admission Pending

By:   /s/ Heather Lynn Long                   Date: June 18, 2021
      Heather Lynn Long
      State Bar No. 24055865
      Email: heather@heatherlonglaw.com
      HEATHER LONG LAW PC
      4310 North Central Expressway
      Dallas, Texas 75206
      Telephone: (214) 699-5994

      Application for Admission Pending

      ATTORNEYS FOR PLAINTIFF

By:   /s/ Katie E. Payne                      Date: June 18, 2021
      Katie E. Payne
      State Bar No. 24071347
      kpayne@wabsa.com

By:   /s/ D. Craig Wood                       Date: June 18, 2021
      D. Craig Wood
      State Bar No. 21888700
      cwood@wabsa.com

      WALSH GALLEGOS TREVIÑO
      KYLE & ROBINSON P.C.
      1020 NE Loop 410, Suite 450
      San Antonio, Texas 78209

                                                            Page 4 of 5
          Case 5:21-cv-00369-XR Document 10 Filed 06/18/21 Page 5 of 5




               TEL. NO.: (210) 979-6633
               FAX NO.: (210) 979-7024

               ATTORNEYS FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that on the 18th day of June 2021, a true and correct copy
of the foregoing was electronically filed with the Clerk of the Court using CM/ECF system and
has been served on all counsel of record, pursuant to Federal Rules of Civil Procedure as follows:

       COUNSEL FOR PLAINTIFF:
       L. Todd Kelly
       The Carlson Law Firm, P.C.
       11606 North Interstate Highway 35
       Austin, Texas 78753

       Amos L. Barton
       The Carlson Law Firm, P.C.
       301 Junction Highway, Suite 100
       Kerrville, Texas 78028

       Heather Lynn Long
       Heather Long Law PC
       4310 North Central Expressway
       Dallas, Texas 75206
                                                              /s/ D. Craig Wood
                                                              D. Craig Wood




                                                                                      Page 5 of 5
